Broderick v Edgewater Park Owners Coop., Inc. (2018 NY Slip Op 03924)





Broderick v Edgewater Park Owners Coop., Inc.


2018 NY Slip Op 03924


Decided on May 31, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2018

Sweeny, J.P., Richter, Andrias, Kahn, Moulton, JJ.


6756N 302512/12

[*1] Michael Broderick, et al., Plaintiffs-Appellants,
vEdgewater Park Owners Cooperative, Inc., et al., Defendants, Edgewater Park Athletic Assoc., Inc., et al., Defendants-Respondents.


Pollack, Pollack, Isacc & DeCicco, LLP, New York (Brian J. Isaac of counsel), for appellants.
Faust Goetz Schenker & Blee, LLP, New York (Lisa De Lindsay of cousnel), for respondents.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered October 11, 2017, which, inter alia, denied plaintiffs' motion to compel the depositions of Justin Kuhl, Jim Garvey, and Michael McArdle, unanimously affirmed, without costs.
Plaintiffs' motion to compel the depositions of certain witnesses was properly denied for failure to demonstrate that the witnesses already deposed had insufficient knowledge, and the substantial likelihood that those witnesses they sought to depose possessed information material and necessary to the prosecution of the case (see Colicchio v City of New York , 181 AD2d 528, 529 [1st Dept 1992]). Injured plaintiff's one-page supporting affidavit contradicted his prior deposition testimony and was properly disregarded by the court. Moreover, the affidavit did not address the testimony of the witnesses already deposed, and contained only vague assertions as to the relevant information the named witnesses might likely provide. Accordingly, there is no basis to disturb the court's determination (see generally Allen v Crowell-Collier Publ. Co. , 21 NY2d 403, 406-407 [1968])
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2018
CLERK